Citation Nr: 0737663	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05 15-185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for left knee injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to April 
1961.  

The case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision rendered by the 
Oakland, California Regional Office (RO) of the Department of 
Veteran Affairs (VA).  


FINDING OF FACT

There is no current competent evidence of record of a left 
knee injury.  


CONCLUSION OF LAW

Left knee injury was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in May 2004.  While the letter provided adequate notice 
with respect to the evidence necessary to establish 
entitlement to service connection, it did not provide notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  See 
Dingess, supra.  However, the veteran was subsequently 
provided notice pertaining to these latter two elements by 
letter dated in March 2006.  Based on the foregoing, the 
Board finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, the veteran has been 
afforded an appropriate VA examination.  Although the veteran 
claims that during service in 1952 he was treated at the VAMC 
in Reno, Nevada and Travis AFB Hospital for his left knee, 
the VAMC has no record of this treatment or hospitalization 
at their facility for this time.  All the procedures to 
obtain the treatment and hospitalization records have been 
followed, and all efforts to obtain the information have been 
exhausted and further attempts are futile.  Thus, all the 
available service records and pertinent post service medical 
records have been obtained.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard, supra.

Accordingly, the Board will address the merits of the claim.  

        Factual Background

The veteran served on active duty in aircraft support from 
October 1940 to April 1961.  During service, the veteran was 
diagnosed with thrombophlebitis of the left leg.  It was 
noted that the veteran developed dependent edema during this 
time.  

In October 1952, the veteran complained of pain in his right 
knee and was examined.  During this examination, it was noted 
that the veteran injured his knee in 1943.  Although the 
veteran's examination results showed slight tenderness over 
medial knee, the veteran's x-rays were negative.  The 
veteran's service medical records did not reveal any 
complaints, findings or diagnoses of left knee pain or 
injury.

The veteran's claim for service connection for his left knee 
was received in March 2004.  The veteran was afforded a 
compensation and pension examination in September 2004.  
During this examination, the veteran noted that he injured 
his left lower leg in 1952.  According to veteran, his leg 
was "mangled."  The veteran was treated for the wound and 
it was determined that he had thrombophlebitis.  

In the report of the September 2004 examination, it was noted 
that the veteran had a history thrombophlebitis and that he 
had constant edema in his left leg with varying degrees based 
on his activity level.  It was noted that the veteran's ankle 
and knee swelled, his leg ached, and he had numbness along 
the entire limb.  The examiner found that the swelling and 
secondary pain in the extremity has limited the veteran's 
range of motion and productivity, and it is more likely than 
not a result of the trauma received while in service.  
However, the examiner did not diagnosis the veteran with a 
specific knee disability.  Instead, the examiner noted a 
diagnosis of edema secondary to venous insult.

Based on the veteran's in-service and post-service history of 
thrombophlebitis of the left leg, the veteran was granted 
service connection for thrombophlebitis of the left leg that 
same month.  The veteran was denied service connection for 
his left knee condition.  

In support of his claim, the veteran has submitted private 
treatment records dated from 1988 to 2005.  These records 
reveal repeated findings of chronic venous insufficiency of 
the left leg.  These records are negative for complaints or 
diagnoses for a distinct left knee disorder.  In the report 
of an October 2005, physical examination, issued by private 
physician R. Randy Vogel, it was noted that the veteran had 
good active motion of the knee and no tenderness about the 
knee.  

        Legal Criteria 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303 (2007).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1995).  

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Analysis

At the outset of this discussion, the Board again notes that 
the veteran has been granted service connection for 
thrombophlebitis of the left leg, which is currently 
evaluated as 20 percent disabling.

The veteran is also seeking service connection for a left 
knee disability, which he believes developed as a consequence 
of service.  However, after careful review of the record, the 
Board finds that the preponderance of the evidence is against 
granting service connection for a left knee disorder.  

In this case, the veteran's service medical records verify 
that he complained of right knee pain during service.  
However, the veteran's service medical records did not reveal 
any complaints, findings or diagnoses of left knee pain or 
injury.  Although the veteran certainly experienced problems 
with his left leg during service, these problems were 
repeatedly attributed to thrombophlebitis of the left leg.  
His service medical records do not reveal any findings of a 
distinct left knee disability, and his separation examination 
did not reveal any left knee disability.  

In September 2004, the veteran was afforded a compensation 
and pension VA examination and it was noted that the veteran 
had some swelling in the knee and also the ankle.  It was 
noted that the veteran had a history thrombophlebitis and 
that he had constant edema in his left leg with varying 
degrees based on his activity level.  The examiner noted that 
the veteran had range of motion at 90 degree without pain on 
the left.  No x-ray of the knee was taken at that time.  
Based on these findings, the examiner noted a diagnosis of 
edema secondary to venous insult.  No distinct, specific left 
knee disability was noted.  The examiner explained that the 
veteran's swelling and secondary pain in the left lower 
extremity, which had limited his range of motion and 
productivity, was more likely the result of the in-service 
venous insult.  

The Board notes that there is no contrary competent evidence 
that the veteran has a specific left knee disability.  For 
veterans, basic entitlement to disability compensation 
derives from two statutes, 38 C.F.R. §§ 1110 and 1131- - the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation.  Both 
statutes provide for compensation, beginning with the words: 
"For disability resulting from personal injury suffered of 
disease contracted in the line of duty. . . ." 38 U.S.C. §§  
1110, 1131 (2005).  Thus, in order for a veteran to qualify 
for entitlement to compensation under those statutes, the 
veteran must prove the existence of a disability, and one 
that has resulted from a disease or injury that occurred in 
the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001). 

At this time, there is no competent evidence that the veteran 
has a specific left knee disability.  The veteran's physical 
examination, conducted by Dr. Vogel in January 2005, showed 
that he had good active motion of the knee and no tenderness 
about the knee.  Although the compensation and pension 
examination taken in September 2004 showed some swelling and 
limitation of motion in the knee, there was no effusion, 
locking, popping or giving way of the knee, and the veteran's 
swelling and limitation of motion at that time was attributed 
to his thrombophlebitis.  The veteran has not presented any 
evidence to show otherwise.  Also, as noted, the veteran's 
service medical records did not reveal any complaints, 
findings or diagnoses of left knee disability.  

The Board acknowledges that the veteran has thrombophlebitis 
of the left leg and that he may experience pain, swelling, 
and other manifestations throughout his left lower extremity 
from this condition.  However, the veteran has been service 
connected for this disability and no evidence has been 
presented to show that the veteran has a distinct left knee 
disability.  
 
In the absence of a current disability, service connection 
for a left knee disorder may not be granted.  As the 
preponderance of the evidence is against the claim, there is 
no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Service connection for 
a disability manifested by left knee injury is denied.  


ORDER

Entitlement to service connection for left knee injury is 
denied.  


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


